           Case 1:19-cv-07302-VEC Document 34
                                           33 Filed 06/04/20 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________
jandrophy@faillacelaw.com
                                USDC SDNY
                                DOCUMENT                               June 4, 2020
                                ELECTRONICALLY FILED
                                DOC #:
                                DATE FILED: 06/04/2020
BY ECF
Hon. Valerie E. Caproni
U.S.D.J., Southern District of New York
40 Foley Square
                                                                                 MEMO ENDORSED
New York, NY 10007

                  Re:      Lantigua –Caba v. Elegant Linen of NY Inc. et al;
                           19-cv-07302-VEC
Dear Judge Caproni:

         We represent Plaintiff Julian Antonio Lantigua-Caba in the above-referenced matter. I

write to provide the Court with a status update regarding the settlement between Plaintiff and

defendant Abadi, and to respectfully request an adjournment of the conference scheduled for

tomorrow, June 5, 2020. Defendants join in the request. We apologize for our delay in submitting

this letter.

         The parties remain committed to the settlement they have reached. The final language of

the settlement agreement has been agreed to. The only reason for the delay is that we have

experienced difficulties in having Plaintiff Lantigua-Caba sign the agreement before a notary, due

to the COVID-19 pandemic. I understand that defendant Abadi has not yet signed the agreement

either, and will do so as soon as Plaintiff Lantigua-Caba signs.

         Counsel have already prepared the Cheeks fairness submission. Once the agreement is

signed and notarized by both parties, we will submit the settlement agreement for approval.

         We respectfully request a two week adjournment of the conference. This is the first request

for an adjournment.



                           Certified as a minority-owned business in the State of New York
         Case 1:19-cv-07302-VEC Document 34
                                         33 Filed 06/04/20 Page 2 of 2




       We thank the Court for its attention to this matter. Please do not hesitate to contact us

should you need any more information.


                                           Respectfully Submitted,

                                           /s/ Joshua S. Androphy
                                           Joshua S. Androphy, Esq.
                                           MICHAEL FAILLACE & ASSOCIATES, P.C.
                                           Attorneys for Plaintiff


     Settlement approval papers must be filed by June 12, 2020. The June 5 teleconference is
     adjourned to June 19, 2020, at 10:00 A.M. All parties and interested members of the public
     must attend by dialing 1-888-363-4749, using the access code 3121171 and the security code
     7302. The parties are advised to comply with the Court's orders and deadlines, which should
     not require multiple reminders from chambers before compliance.

     SO ORDERED.                        Date: 06/04/2020




     HON. VALERIE CAPRONI
     UNITED STATES DISTRICT JUDGE
